Citation Nr: 0906909	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  04-38 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for pneumonia with 
residuals of chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for kidney problems 
with residual urinary tract disorder.

3.  Entitlement to service connection for heart murmur with 
chest pain.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1966 to August 1968 and from November 1973 to 
November 1977.  The appellant also served in the Air National 
Guard with active duty service from December 1990 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision from the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO) that denied service connection for 
pneumonia with residuals of COPD, kidney problems with 
residual urinary tract disorder, and heart murmur with chest 
pain.  Thereafter, the Veteran relocated to Virginia, and his 
claim is being processed through the Roanoke, Virginia, VARO. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal has been obtained.

2.  The evidence of record demonstrates the Veteran's 
pneumonia with residuals of COPD is not a result of any 
established event, injury, or disease during active service.

3.  The evidence of record does not demonstrate that kidney 
problems with residual urinary tract disorder was manifest 
during active service or developed as a result of an 
established event, injury, or disease during active service.

4.  The evidence of record does not demonstrate that the 
Veteran has any chronic cardiovascular as a result of any 
established event, injury, or disease during active service.



CONCLUSIONS OF LAW

1.  Pneumonia with residuals of COPD was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

2.  Kidney problems with residual urinary tract disorder was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2007).

3.  Heart Murmur with chest pain was not incurred in or 
aggravated by military service, not may service incurrence of 
arteriosclerosis or cardiovascular disease be so presumed.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in May 2002, April 2003, and July 2007.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in July 2007.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  Moreover, all pertinent development has been 
undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Although 
the Veteran indicated that he had been treated by a private 
physician in 1975, he also stated that those private records 
were no longer available.  The appellant has not identified 
any additional evidence that could be obtained to 
substantiate the claim.  Thus, the content of the notice 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.

Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

VA regulations provide that where a Veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including calculi of the kidney, cardiovascular-
renal disease, and nephritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Pneumonia With Residuals of COPD

Service treatment records show that the Veteran was treated 
for a cold in October 1966, and for a sore throat in April 
1967.  He was diagnosed with acute pharyngitis in 
January 1968, and treated for acute tonsillitis in March 1968 
.  He received treatment for a sore throat in November 1971 
and in February 1972.  In service physical exams dated 
May 1968, November 1977, August 1980, February 1982, 
October 1985, and October 1989, the examiner indicated that 
the Veteran had normal lungs and chest.  In his May 1968, 
January 1971, November 1977, August 1980, June 1981, 
February 1982, October 1985, and October 1989 Reports of 
Medical History (RMH), the Veteran indicated that he had not 
had pain or pressure in his chest or a chronic cough.  He did 
state in his November 1977 RMH that he had been treated for 
pneumonia in April 1975 by a private doctor.

During a service department periodic physical examination, a 
pulmonary function test (PFT) administered in October 1985 
revealed decreased pulmonary function.  The examiner noted 
that the Veteran smoked 30 cigarettes a day and advised him 
to quit smoking.  An additional PFT administered in 
October 1989 showed that the Veteran's pulmonary function 
remained lower than normal.  The examiner found the low 
pulmonary function to be of no clinical significance and 
recommended that the Veteran quit smoking.

During his third period of active service, the Veteran was 
treated for pharyngitis in March 1991.  

A private medical record from May 2000 stated that the 
Veteran reported a history of having had pneumonia three 
times.  A December 2000 private medical record revealed that 
the Veteran complained of chest congestion and severe dry 
cough.  The examiner diagnosed an upper respiratory infection 
(URI) and bronchitis.  In April 2001, another private record 
revealed that the Veteran experienced hoarseness, chest 
congestion, wheezing, coughing, and a sore throat.  A 
diagnosis of bronchitis with bronchospasm with pharyngitis 
was recorded.  Three weeks later, the bronchitis was noted to 
be improved.  On a follow-up visit in May 2002, the examiner 
stated that the Veteran had a COPD exacerbation.  Another 
private follow-up note in August 2002 stated that his COPD 
was fairly well controlled.

On VA examination in March 2003, the Veteran stated that his 
bronchial problems became worse in 2000 and 2001.  He 
complained of night sweats, a productive cough, and dyspnea 
after exerting himself for one to two blocks.  Following 
objective examination, and after conducting pulmonary 
function tests, the examiner opined that the Veteran had 
COPD, as likely as not the result of prolonged cigarette 
smoking and not likely the result of the upper respiratory 
infection for which he was seen while on active duty in 
Manheim, Germany.

There is no doubt that the Veteran was treated for upper 
respiratory infections (colds, pharyngitis, pharyngitis, 
etc.,) while in service, but at no time did any examiner 
indicate that the acute respiratory infections involved the 
lungs.  Based on the evidence of record, the Board finds that 
the Veteran's pneumonia with residuals of COPD is not a 
result of any established event, injury, or disease during 
active service.  In this matter, the Board finds the 
March 2003 VA examination persuasive.  The examination was 
conducted by a doctor who performed the necessary tests and 
reviewed the available military and private medical records.  
He stated that the etiology of the Veteran's COPD was as 
likely as not the Veteran's prolonged cigarette smoking and 
not the result of an infection that the Veteran incurred 
while on active duty.

The Board has considered the October 1985 and October 1989 
PFTs but finds that they contain no evidence that would link 
the Veteran's COPD to any event, injury, or disease that 
occurred during active service.  The examiners both commented 
on the Veteran's history of smoking and encouraged him to 
quit.

The Board also finds the Veteran's numerous RMHs to be of 
probative weight due to their contemporaneous nature with his 
time on active duty.  The Veteran consistently indicated that 
he did not have a chronic cough or pain or pressure in his 
chest.  Additionally, the separation examinations 
administered in May 1968 and November 1977 are negative for a 
competent medical diagnosis of pneumonia or the presence of 
residuals of COPD.

While the Veteran may believe his pneumonia and residuals of 
COPD was incurred as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Kidney Problems With Residual Urinary Tract Disorder

Service treatment records show that in March 1971, the 
Veteran complained of spontaneous urethral bleeding.  On 
urologic examination, the examiner noted a normal bladder and 
normal urethra.  A diagnosis of normal "cysto" and probable 
prostatitis was given.  On follow-up visit three weeks later, 
it was noted that the problem had resolved.  In his 
November 1977, August 1980, June 1981, February 1982, 
October 1985, and October 1989 Reports of Medical History 
(RMH), the Veteran indicated that he had not had kidney 
stones or blood in his urine.  In service physical exams 
dated November 1977, August 1980, February 1982, 
October 1985, and October 1989, the examiner indicated that 
the Veteran had a normal G-U system.

A private medical record from February 2002 revealed the 
presence of kidney stones.  After receiving treatment through 
March, a private medical record from April 2002 stated that 
the kidney stone symptoms had resolved.

Based on the evidence of record, the Board finds that kidney 
problems with residual urinary tract disorder was not 
manifest during active service or developed as a result of an 
established event, injury, or disease during active service.  
The service records contain no evidence of the presence or 
formation of kidney stones while the Veteran was on active 
duty.  Although the Veteran experienced spontaneous urethral 
bleeding in 1971, the record indicates that the probable 
etiology was prostatitis, not kidney stones.  The Board also 
notes that the record shows that the bleeding problem was 
documented to have resolved itself within a month.  The 
claims file contains no further evidence of kidney stones or 
a urinary tract problem until 2002.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Service connection cannot 
be granted on a direct basis as there is no evidence of a 
link between a current kidney and urinary tract disorder and 
any event or disease that manifested itself during active 
service.

The Board has also considered whether service connection 
could be granted on a presumptive basis.  Unfortunately, the 
evidence of record indicates that kidney stones were first 
diagnosed in 2002-25 years after the Veteran left active 
duty.  Service connection for kidney stones can only be 
granted presumptively if the disorder manifests itself to a 
compensable degree within one year after leaving active duty.  
38 C.F.R. §§ 3.307, 3.309 (2007).  Therefore, service 
connection cannot be granted on a presumptive basis.
While the Veteran may believe his kidney problems with 
residual urinary tract disorder was incurred as a result of 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Heart Murmur with Chest Pain

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  38 C.F.R. § 3.303(b) (2008).

Service treatment records from the Veteran's periods of 
active duty are negative for any symptoms, diagnosis, or 
treatment of a heart murmur.  However, one month after 
leaving active duty in December 1977, the Veteran underwent a 
VA examination in connection with a claim for hearing loss, 
tinnitus, and headaches.  Regarding the cardiovascular 
system, the examiner noted a regular sinus rhythm and normal 
size.  He also recorded a Grade III systolic murmur best 
heard in the second and third interspace to the left of the 
sternum.  A diagnosis of a heart murmur was recorded.

Service electrocardiograms from February 1982 and 
October 1985 were within normal limits.  A service 
electrocardiogram from September 1989 was abnormal.  The 
examiner noted a sinus rhythm with second degree 
atrioventricular block.  The Veteran was advised to see a 
cardiologist.  Upon seeing a cardiologist, the Veteran was 
advised to stop smoking, and electrocardiograms from 
November 1989, March 1990, and April 1990 were within normal 
limits.

Records from private health care providers reflect the 
Veteran's complaints of chest pain; however, blood pressure 
was normal and the physician noted a normal heart rhythm and 
rate.  In December 2001, his physician noted that an EKG was 
"okay" with voltage criteria for left ventricular 
hypertrophy (LVH).  No cardiovascular  disease was diagnosed. 

On VA examination for respiratory and neurological disorders 
in March 2003, a electrocardiogram revealed a normal sinus 
rhythm with voltage criteria for left ventricular 
hypertrophy.  The examiner noted an abnormal 
electrocardiogram.  An X-ray showed that the heart was top 
normal in size.  No cardiovascular disease was diagnosed. 

In December 2004, the Veteran's private health care provider 
noted that an EKG revealed an abnormal sinus rhythm with 
borderline LVH.  However, no cardiovascular disease was 
diagnosed.

The Board observes that although the Veteran had a diagnosis 
of a heart murmur shortly after leaving active duty and has 
had abnormal electrocardiograms in the intervening years, he 
has not been diagnosed with cardiovascular disease.  VA 
regulations are very clear that where there is only 
abnormality of heart action or heart sounds, without a 
definitive diagnosis, there is no basis to conclude that the 
Veteran has a chronic disease, or in this case, chronic 
cardiovascular disease.  

While the Veteran may believe he has chronic cardiovascular 
disease that was incurred as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for pneumonia with 
residuals of chronic obstructive pulmonary disease (COPD) is 
denied.

Entitlement to service connection for kidney problems with 
residual urinary tract disorder is denied.

Entitlement to service connection for heart murmur with chest 
pain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


